In a proceeding to modify the child support provision of a divorce decree, the appeal is from an order of the Family Court, Nassau County, entered July 19, 1978, which (1) reduced the child support award from $180 per week to $60 per week and (2) denied the appellant mother’s application for attorney’s fees. Order modified, on the facts, by increasing the total child support award to $120 per week. As so modified, order affirmed, without costs or disbursements. The child support award was inadequate to the extent indicated. Titone, J. P., Shapiro, Martuscello and Mangano, JJ., concur.